Case 21-40512       Doc 53-1      Filed 07/29/21 Entered 07/29/21 08:16:57              Desc Proposed
                                        Order Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


 IN RE                                                  §
                                                        §
 TROPHY HOSPITALITY, LLC.                               §       Case no. 21-40512-11
                                                        §
                                                        §
                                                        §               CHAPTER 11
                DEBTOR                                  §

 ORDER ON MOTION FOR SETTING AND REQUEST FOR EMERGENCY HEARING ON
                 MOTION TO APPROVE 4001AGREEMENT

         CAME ON to be considered this day the Motion of Trophy Hospitality, LLC. ("Debtor")

 Emergency Hearing on the Joint Motion to Approve 4001 Agreement (“Motion”). The Court having

 reviewed th pleading is of the opinion the Motion is well founded and should be Granted. It is

 accordingly,

         IT IS THEREFORE ORDERED that the request for emergency hearing is GRANTED

 and that a hearing on Joint Motion to Approve 4001 Agreement shall be held on ______, 2021, at

 ______ o’clock _.m. in the Courtroom of the United States Bankruptcy Court, _______________,

 TX..

         IT IS FURTHER ORDERED that the Movant or its counsel shall give notice of this

 emergency hearing by forwarding a copy of this Order by the most expedient means available,

 including electronic or telephonic transmission, or otherwise by First Class United States Mail, to

 all parties listed in the certificate of service contained in the Motion and shall evidence such service

 by the filing of a Certificate of Service with the Court prior to the scheduling hearing.
Case 21-40512   Doc 53-1   Filed 07/29/21 Entered 07/29/21 08:16:57   Desc Proposed
                                 Order Page 2 of 2



      .
